                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 INTERNATIONAL UNION OF                             CIVIL ACTION
 PAINTERS AND ALLIED TRADES
 DISTRICT COUNCIL NO. 21
 HEALTH AND WELFARE FUND, et
 al

                       v.                           NO. 18-3480

 SERVICE PAINTING, INC., et al.


                                              ORDER

         AND NOW, this 13th day of November 2018, upon considering Plaintiffs' unopposed

Motion to reopen (ECF Doc. No. 14) our October 16, 2018 Order (ECF Doc. No. 13), finding good

cause, and for reasons in the accompanying memorandum, it is ORDERED Plaintiffs' unopposed

Motion (ECF Doc. No. 14) is GRANTED:

         1.    The Clerk of Court shall reopen and remove this case from the suspense docket

although claims against Service Painting, Inc. remain stayed under 11 U.S.C. § 362(a) until further

Order;

         2.    We shall presently proceed only on the damages hearing arising from Nick

Garavelas' default (ECF Doc. No. 5);

         3.    Plaintiff shall forthwith serve this Order upon Service Painting, Inc. and the United

States Trustee under Fed. R. Civ. P. 5;

         4.    Plaintiff shall serve this Order upon Mr. Garavelas by hand delivery or overnight

mail, signature required, no later than November 15, 2018, with proof of service filed no later than

November 19, 2018; and,
       5.     The Court shall hold a hearing to determine the precise amount of damages relating

to Nick Garavelas and address any defenses on Friday, December 14, 2018 at 9:00 a.in. in

Courtroom 6B; and,

       6.     Plaintiff shall file status reports regarding the ongoing bankruptcy of Service

Painting, Inc. under paragraph 3 of our October 16, 2018 Order (ECF Doc. No. 13).




                                              2
